DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      RUSSELL JOHN CARBAUGH,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-3591

                            [January 5, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case No. 16000312CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    Appellant Russell John Carbaugh appeals his conviction for the offense
of theft of property valued between $10,000 and $20,000. He raises five
issues on appeal. We affirm on all issues, discussing only the first issue
raised, which involves the reconstruction of a missing portion of the trial
transcript. Contrary to Appellant’s assertion, we agree with the trial court
that the record—including the reconstruction—is sufficient to provide
meaningful appellate review. Accordingly, we affirm the trial court’s final
judgment and sentence.

                               Background

   The State charged Appellant—the property manager of a condominium
association—with one count of fraudulent use of personal identification
information and one count of grand theft of property valued at between
$20,000 and $100,000. The charges were related to Appellant’s opening
a credit card account using the association president’s personal
information and then using that card to make non-business purchases for
himself thereafter.   Appellant maintained that he did so with the
president’s knowledge and permission, as a means of reimbursement for
purchases he had made for the association using his own credit cards and
checking account. The association president and association treasurer
both disputed Appellant’s explanation.

    The case proceeded to a four-day jury trial, resulting in Appellant’s
acquittal on the fraudulent use charge and conviction on a lesser-included
offense on the theft charge. On appeal, it was discovered that a portion of
Appellant’s direct testimony was not transcribed. We granted Appellant’s
motion to have a complete transcript prepared. A corrected transcript was
prepared and filed, but there remained a gap due to the court reporter
inadvertently failing to transcribe a part of the proceeding and no longer
having access to his stenographer notes (the reporter maintains the notes
and other items were stolen from his car). We thus relinquished
jurisdiction to the trial court to reconstruct the record.

    On relinquishment, it was discovered that an approximately 45-minute
portion of the transcript of Appellant’s direct testimony was missing.
Because Appellant argued this missing testimony concerned “a pivotal
point in the trial,” he filed a motion for certification of inability to
reconstruct trial record. The State opposed this motion, arguing that
“[e]very effort should be made to reconstruct the record,” and that the
parties should each “present[] what they believe did occur” during this
period.

    To that end, the State provided the trial court with a reconstruction of
the trial record, including a photograph of a demonstrative chart used by
Appellant during his direct examination. The State contended that
Appellant’s testimony during the approximately 45 minutes closely
followed the demonstrative chart, which purported to show an extensive
list of credit card payments that Appellant asserted supported his theory
of defense. Appellant did not provide his own reconstruction, though he
did file an objection to the State’s effort, arguing it “fail[ed] to incorporate
specific facts, details, arguments, objections and other aspects of the
record which are necessary to any meaningful appellate review.” The State
responded to Appellant’s objections by filing a second reconstruction.

   Following a hearing, the trial court approved the reconstructed record
submitted by the State. On appeal, Appellant argues we should not accept
this record because it is “inadequate for meaningful appellate review.”




                                       2
                                  Analysis

   “A defendant is not entitled to a full transcript of all proceedings.”
Campbell v. State, 287 So. 3d 629, 629 (Fla. 4th DCA 2020). When a
transcript is incomplete, “[t]he question to be asked is whether the
[incomplete] portions are necessary for a complete review.” Velez v. State,
645 So. 2d 42, 44 (Fla. 4th DCA 1994) (emphasis omitted).

   Florida Rule of Appellate Procedure 9.200(b)(5) provides as follows:

      [I]f the transcript is unavailable, a party may prepare a
      statement of the evidence or proceedings from the best
      available means, including the party’s recollection. The
      statement shall be served on all other parties . . . . Thereafter,
      the statement and any objections or proposed amendments
      shall be filed with the lower tribunal for settlement and
      approval. . . .

    “[A] stipulated statement or reconstruction pursuant to [Rule
9.200(b)(5)] . . . contemplate[s] participation by both parties . . . .” Garcia
v. State, 578 So. 2d 325, 326 (Fla. 4th DCA 1991).

   Here, Appellant had numerous opportunities to provide his own
reconstruction of the transcript or to object to the State’s reconstruction.
Appellant provided no independent recollection, though he was given an
opportunity to object to the State’s efforts and his objections were heard
and considered by the trial court.

    Further, the missing transcript must “reflect matters which prejudice
the defendant.” Jones v. State, 923 So. 2d 486, 489 (Fla. 2006). To
establish prejudice, a defendant must “link a meritorious appellate issue
to the allegedly missing record . . . .” See Armstrong v. State, 862 So. 2d
705, 721 (Fla. 2003). Here, Appellant has failed to establish prejudice, as
he has failed to link the missing portion of the transcript to a meritorious
issue raised on appeal.

    Appellant cites our recent opinion in Brown v. State, 309 So. 3d 677
(Fla. 4th DCA 2021)—a case involving the same court reporter and the
alleged theft of his stenographer notes—as authority for reversal. Id. at
678 n.1. However, in that case, the entire transcript was missing, and the
State conceded that the defendant was prejudiced at the reconstruction
hearing. Id. at 679. This is entirely unlike the instant case, where less
than an hour’s transcription of a four-day trial is missing, the State
provided a detailed reconstruction of the missing transcript, the trial court

                                      3
held multiple hearings and entertained Appellant’s objections, and
Appellant is unable to link a meritorious argument on appeal to the
missing transcript.

                                Conclusion

   We find no error in the trial court’s determination that the missing
portion of the transcript was sufficiently reconstructed. Nor do we
otherwise find reversible error with respect to the other issues raised by
Appellant for appellate review. Accordingly, the trial court’s judgment and
sentence are affirmed.

   Affirmed.

GROSS and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    4